DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/201256, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application fails to provide any support for claim 1. No drawings were filed with the prior-filed application, the single claim contains no subject matter, and the Specification is not a Specification - it appears to be photos of notes. As such, the effective filing date of the current Application is 13 July 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 7-11, 13-15, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites that an audio signal is “screened” from an EEG signal. It is unclear what it means for a signal to be “screened” from another signal. For this examination, the term “screened” is being interpreted as “shielded”. Claims 23 and 24 both recite that generating the cognitive state metric further comprises demultiplexing the combined audio and EEG processed dataset and determining the cognitive state metric based on the demultiplexed combined audio and EEG processed dataset. Claim 4, from which claim 23 depends, recites that the cognitive state metric is determined based on the combined audio and EEG processed dataset. It is unclear how the same cognitive state metric can be determined both from the combined audio and EEG processed dataset, as recited in claim 4, and from the demultiplexed (separated) audio and EEG processed datasets, as recited in claim 23. The same indefiniteness applies to claim 24 by virtue of its dependence on claim 20; claim 20 recites that the cognitive state metric is generated based on a combined audio and EEG processed dataset, while claim 24 recites that the cognitive state metric is generated based on the demultiplexed (separated) audio and EEG processed datasets. For this examination, claims 23 and 24 are being interpreted such that the cognitive state metric is generated based on either a combined audio and EEG processed dataset, or based on a demultiplexed audio and EEG processed dataset. Claims not explicitly rejected are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 (WO 2016/070188 – previously cited) in view of Krachman’946 (US Pub No. 2008/0242946 – previously cited) further in view of Denison et al.’230 (US Pub No. 2014/0316230 – previously cited) further in view of Morrow’147 (US Pub No. 2014/0038147) further in view of Dunseath, Jr.’826 (US Pub No. 2005/0277826).
Regarding claims 2 and 4, Kim’188 discloses a method, the method comprising: collecting an electroencephalogram (EEG) signal from a user (sections [0030] and [0055-0060]); contemporaneously collecting annotations from the user regarding the EEG signal (section [0061] – “user input”/training guidelines that indicate an emotion such as happy or alertness, or preferences such as likes/dislikes of specific music, and section [0074]); generating a cognitive state metric for the user based on the EEG signal and the annotation (sections [0030], [0054], and [0074]); and controlling a user device based on the cognitive state metric (sections [0008], [0054], [0078-0079], and [0083]).
Kim’188 discloses all of the elements of the current invention, as discussed above, except for contemporaneously collecting an audio signal from the user. Krachman’946 teaches that annotations from a user may be generated by receiving an audio signal from a user, wherein the audio signal is used to annotate digital medical data of the user. Krachman’946 discloses that the audio annotations are a useful mechanism for the user to flag the significance or provide context to the medical data (section [0032]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 such that the collected annotations (manual identifications of emotions felt by the user when hearing a particular song, as noted in section [0074] of Kim’188) from the user regarding the EEG signal are audio annotations, since Krachman’946 teaches that annotations from a user may be generated by receiving an audio signal from a user. The modification to Kim’188 would merely be applying a known technique to a known device to yield predictable results.
Kim’188 in view of Krachman’946 discloses denoising the EEG signal (section [0076] of Kim’188); conditioning the audio signal (the audio signal is inherently conditioned/processed in some way in order to be used to train the classifier of section [0054]); generating a combined audio and EEG processed dataset based on the denoised EEG signal and the conditioned audio signal (Figure 10 and secti of Kim’188on [0074] of Kim’188); and determining the cognitive state metric based on the combined audio and EEG processed dataset (section [0074] of Kim’188).
Kim’188 in view of Krachman’946 discloses all of the elements of the current invention, as discussed above, except for contemporaneously collecting a reference signal from the user, and denoising the EEG signal using the reference signal to generate a common-noise reduced EEG signal. Denison et al.’230 teaches that it is known in EEG signal analysis methods to establish bioelectrical contact between an ear region of a user and a first common mode sensor of a noise reduction subsystem of a biomonitoring headset (page 4, section [0054]), and to collect, at the first common mode sensor, a first common mode (reference) signal while collecting an EEG signal, wherein collecting the reference signal allows a processing module to produce a common noise-reduced EEG dataset from the EEG signal and the reference signal, the common noise-reduced EEG dataset being representative of only brain activity-related changes in voltage (page 5, section [0061]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 in view of Krachman’946 to include producing a common noise-reduced EEG signal from the EEG signal and a reference signal obtained from a first common mode sensor, as taught by Denison et al.’230, since it would provide an EEG signal that is only affected by brain activity-related changes in voltage.
Kim’188 in view of Krachman’946 further in view of Denison et al.’230 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the reference signal is collected contemporaneously with the audio signal. One of ordinary skill in the art would have found it obvious that a reference EEG signal, obtained from a reference EEG electrode, that is subtracted from an EEG signal obtained from an active/recording EEG electrode is obtained contemporaneously with the EEG signal from the active/recording EEG electrode. This is evidenced by section [0060] of Morrow’147. Section [0060] of Morrow’147 specifically teaches generating a common noise-reduced EEG signal by subtracting a reference EEG signal from an active EEG signal, wherein the two signals are obtained “without a relative delay” (i.e. contemporaneously). Furthermore, it would have been obvious to try collecting the reference signal contemporaneously with the collected EEG signal as it would merely be choosing from a finite number of identified, predictable solutions (the signals are either collected contemporaneously or not), with a reasonable expectation of success. Because the audio signal is collected contemporaneously with the EEG signal, a reference signal collected contemporaneously with the EEG signal would also be collected contemporaneously with the audio signal.
Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 discloses all of the elements of the current invention, as discussed above, except for the audio signal being screened (shielded) from the EEG signal. Dunseath, Jr.’826 discloses that conventional methods of rejecting interference in an EEG signal include shielding an EEG lead wire (section [0005]). It is noted that section [0038] of Kim’188 teaches that EEG electrodes 110 of Figure 1 include EEG lead wires. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 to include shielding the lead wires of the EEG electrodes of Kim’188 since Dunseath, Jr.’826 teaches that this is a conventional method by which to reject interference in an EEG signal. By virtue of the EEG electrode leads being shielded, the audio signal is “screened” from the EEG signal.
Regarding claim 3, section [0054] of Kim’188 discloses that its method is performed continuously and that an audio playlist is continuously adapted based on the user’s state of mind. This requires iteratively repeating the steps recited above (as modified by Krachman’946).
Regarding claim 5, as the audio signal is combined with the denoised EEG signal prior to transmission to a processor, the audio signal is conditioned using the common noise-reduced EEG signal.
Regarding claim 7, the user device of Kim’188 is controlled to modify a cognitive state of the user (sections [0005] and [0030] of Kim’188).
Regarding claim 8, the user device controlled to output audio therapy based on the cognitive state metric (sections [0005] and [0030] of Kim’188).
Regarding claim 9, the EEG signal is collected by the user device (collected by electrode 110 of Figure 1 or electrode 610 of Figure 6, both of Kim’188). Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826 fails to disclose that the audio signal is collected by the user device. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried configuring the user device of Kim’188 such that the audio signals are also collected by the user device. The modification to Kim’188 would merely be choosing from a finite number of identified, predictable solutions (the audio signal is either collected by the user device or by a separate device), with a reasonable expectation of success.
Regarding claim 10, Kim’188 teaches that the cognitive state metric is determined by using a machine learning model (sections [0054] and [0063-0072]).
Regarding claim 11, Kim’188 teaches that the cognitive state metric is determined using a neural network classifier (sections [0054] and [0063-0072]).
Regarding claim 15, Figure 6 of Kim’188 teaches an embodiment wherein the EEG signal is captured at an ear canal of the user using electrode 610 (section [0043]). Section [0043] also discloses that an in-ear headset with electrodes placed within the ear may be used to carry out the method.
Regarding claim 16, Figure 1 of Kim’188, as modified by Krachman’946, Denison et al.’230, Morrow’147, and Dunseath, Jr.’826, shows a system configured to carry out the method described above, the system comprising an EEG sensor 110 comprising an EEG lead wire (section [0038]), an audio sensor (as added by Krachman’946), a reference sensor (as added by Denison et al.’230), and a processing system (sections [0035-0036], [0047]) configured to denoise the EEG signal using the reference signal, generate a cognitive state metric for the user based on the denoised EEG signal and the audio signal, and control user device operation based on the cognitive state metric.
Regarding claims 18 and 19, the user device is the headphone shown in Figure 1, wherein the headphone comprises the EEG sensor, the audio sensor, and the processing system, and further wherein an audio output (speakers 1-5 of Figure 1 of Kim’188) of the headphone is controlled based on the cognitive state metric. It is noted that section [0047] of Kim’188 discloses that the headphone may be wire connected to an external device such as a computer or mobile device. When the headphone is connected to the computer/mobile device via a cable/wire, the system comprises an EEG sensor and audio sensor (part of the headphone), and a processing system (part of the computer/mobile device) configured to generate a cognitive metric and control user device operation.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826, as applied to claim 2, further in view of Srinivasan et al. (Heart Rate Calculation… – previously cited).
Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the method comprising identifying a time-varying oscillation in the EEG signal and estimating a cardiovascular parameter based on the detected time-varying oscillation. Srinivasan et al. teaches determining a heart rate value based on the blood flow time-varying oscillation in an EEG signal dataset in order to provide a clinical diagnosis (see TITLE, ABSTRACT). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826 to include determining a heart rate from the EEG signal, as taught by Srinivasan et al., as it would provide additional information biosignal data to train the classifier. It is noted that sections [0055] and [0062] of Kim’188 disclose that additional biosignal data, such as cardiovascular data (heartbeat), may be used to train the classifier.
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826, as applied to claims 4 and 16, further in view of Warchall et al. (A Multi-Channel EEG System…).
Regarding claims 20 and 22-24, Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826, as discussed in paragraph 7 above, discloses conditioning the audio signal (the audio signal is inherently conditioned/processed in some way in order to be used to train the classifier of section [0054] of Kim’188); generating a combined audio and EEG processed dataset based on the denoised EEG signal and the conditioned audio signal (Figure 10 and section [0074] of Kim’188); and determining the cognitive state metric based on the combined audio and EEG processed dataset (section [0074] of Kim’188).
Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826 fails to disclose combining the audio and EEG processed dataset by multiplexing the denoised EEG signal and the conditioned audio signal, and transmitting the combined audio and EEG processed dataset using a single channel. Warchall et al. teaches multiplexing multiple channels of signal data and transmitting the multiplexed signal using a single channel in order to enable a low-power implementation of a multi-channel EEG system (see TITLE, ABSTRACT, and second paragraph of section B. Proposed FM-FDM Architecture). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system of Kim’188 in view of Krachman’946 further in view of Denison et al.’230 further in view of Morrow’147 further in view of Dunseath, Jr.’826 to include a processing system configured to generate the combined audio and EEG processed dataset by multiplexing the denoised EEG signal and the conditioned audio signal, and then transmit the combined audio and EEG processed dataset using a single channel, since Warchall et al. teaches that this will enable a low-power implementation of the system. Warchall et al. further teaches that combined signals are demultiplexed after being transmitted as part of a post-processing step (page 527, last sentence of second paragraph of section B. Proposed FM-FDM Architecture).
While Warchall et al. teaches multiplexing signals of the same type (EEG signals), Official notice is being taken that it is known in the art that signals from different types of sensors (e.g. EEG sensor, audio sensor) can be multiplexed (see, for example, section [0097] of Kreger et al.’933 – US Pub No. 2012/0156933, which teaches multiplexing oximetry data signals and accelerometry data signals).
Regarding claim 21, the cognitive state metric is determined using a neural network that is trained to determine a cognitive state metric label based on the combined audio and EEG processed dataset (sections [0054] and [0063-0072] of Kim’188).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 5, 7-9, 13-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 17  of U.S. Patent No. 10,291,977 in view of Dunseath, Jr.’826. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention. The claims of the US Patent encompass the subject matter of claims 2, 4, 5, 7-9, 13-16, 18, and 19 of the current invention, with the exception of the audio signal being shielded from the EEG signal. However, according to Dunseath, Jr.’826, it is known in the art that a conventional method for rejecting interference in an EEG signal includes shielding an EEG lead wire (section [0005]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of claims 10 and 17 of the US Patent to include shielding the EEG sensor, as taught by Dunseath, Jr.’826, since this would reject interference in the EEG signal. Any reference meeting the requirements set forth in claims 10 and 17 of the US Patent, as modified by Dunseath, Jr.’826, would also meet the limitations set forth in claims 2, 4, 5, 7-9, 13-16, 18, and 19 of the current invention.

Response to Arguments
Applicant’s arguments with respect to the claim for priority to provisional application 60/201,256 have been fully considered and are not persuasive. As an initial matter, the Examiner did not intend to imply that drawings in a provisional application are required. As official drawings may provide support for claimed subject matter, the Examiner was merely pointing out that official drawings were not filed in the provisional application, and thus the Examiner could not look to any official drawings to find support for the claims being examined. While the submitted specification provides drawings of circuit diagrams, the circuit diagrams are not labeled, nor is any adequate description of the circuit diagrams provided.
Contrary to Applicant’s assertion that the specification of the provisional contains a written description of the invention, the submitted specification does not provide a written description – it provides short hand notes. These short hand notes do not provide an adequate written description of the claimed invention. At most, it provides vague, incomplete thoughts on basic ideas related to an invention. Neither the circuit diagrams nor the handwritten notes provide adequate description for the following:
contemporaneously collecting signals,
an audio signal being screened from an EEG signal (there is a note at the bottom of page 2 for “Isolate sensors from plug”, but this does not provide support for an audio signal being screened/shielded from an EEG signal),
generating a cognitive state metric for the user based on a common noise-reduced EEG signal and an audio signal, and controlling a user device based on a cognitive state metric (none of the sections relied upon in the Remarks to teach “generating a cognitive state metric for the user based on the common noise-reduced EEG signal and the audio signal, wherein a user device is controlled based on the cognitive state metric” provide adequate support for these claimed limitations),
iteratively repeating any claimed steps,
determining a cognitive state metric based on a combined audio and EEG processed dataset,
an audio signal being conditioned using a common noise-reduced EEG signal,
controlling a user device to modify a cognitive state of the user,
outputting audio therapy based on a cognitive state metric,
determining a cognitive state metric using a machine learning model or a neural network classifier,
determining a cardiovascular parameter based on the EEG signal,
detecting a time-varying oscillation within the EEG signal and estimating a cardiovascular parameter based on the detected time-varying oscillation,
demultiplexing data and determining a cognitive state metric from the demultiplexed data.
Regarding the rejections of the claims in view of prior art, Applicant’s arguments have been fully considered and are moot as the arguments do not apply to the combination of references being used in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kreger et al.’933 (US Pub No. 2012/0156933) shows that signals from different types of sensors can be multiplexed, transmitted, and then demultiplexed. Kramer et al.’560 (US Pub No. 2002/0077560) teaches shielding the casing of sensors in a multi-sensor system in order to reduce noise (section [0013]). Cuisimano Reaston et al.’904 (US Pub No. 2011/0201904) teaches shielding sensor leads (section [0107]). Kilsgaard et al.’775 (US Pub No. 2014/0171775) teaches shielding EEG leads/wires (sections [0056], [0058], and [0070]). Kraus, Jr. et al.’329 (US Pub No. 2005/0234329) teaches using reference sensors to denoise an EEG signal (section [0056]). John et al.’480 (US Pub No. 2001/0049480) teaches simultaneously obtaining a reference signal and an EEG signal (section [0131]). John’859 (USPN 5,287,859) teaches that EEG signals, including reference signals used to obtain the EEG signals, are obtained simultaneously (col. 6, lines 7-27). Berkner’735 (US Pub No. 2010/0069735) teaches simultaneously obtaining a reference signal and an EEG signal (section [0177]). Slack’287 (US Pub No. 2016/0286287) teaches multiplexing signals in order to combine the signals and transmit them for further processing (see ABSTRACT). Longinotti-Buitoni et al.’132 (US Pub No. 2017/0319132) teaches multiplexing signals in order to optimize transmission of a signal (section [0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791